                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   EASTERN DIVISION

                                         NO. 4:11-CR-98-FL-1


 UNITED STATES OF AMERICA                       )
                                                )
          v.                                    )
                                                )
 DONTRESZ HILL,                                 )                        ORDER
                                                )
                   Defendant.                   )




          This matter is before the court on defendant’s motion for relief from judgment by correcting

pre-sentence report (DE 70). Upon careful review of the motion and the record in this case, the

court has determined that defendant’s motion must be recharacterized as a successive petition

attacking defendant’s conviction and sentence, and thus it must be dismissed for lack of jurisdiction.

See 28 U.S.C. § 2255(h); Gonzalez v. Crosby, 545 U.S. 524, 532 (2005); United States v.

Winestock, 340 F.3d 200, 204-05 (4th Cir. 2003).

          Before defendant can file a successive § 2255 application in the district court, he must “move

in the appropriate court of appeals for an order authorizing the district court to consider the

application.” 28 U.S.C. § 2244(b)(3)(A) (emphasis added). A successive petition “must be certified

as provided in section 2244 by a panel of the appropriate court of appeals to contain” either “newly

discovered evidence . . . or a new rule of constitutional law, made retroactive to cases on collateral

review by the Supreme Court, that was previously unavailable.” 28 U.S.C. § 2255(h) (emphasis

added).
        In addition, contrary to defendant’s suggestion, the law does not provide the court with a

basis to make changes in defendant’s pre-sentence report under the circumstances of this case. See

United States v. Vanderhorst, 927 F.3d 824, 827 (4th Cir. 2019) (contrasting a district court’s

jurisdiction to correct what is “purely a clerical error in a judgment, order, or other part of the record

—like . . . scrivener's or recording errors” with “judicial and substantive errors”). While defendant

suggests that the court removed or should remove reference to a firearm in his pre-sentence report,

the court expressly imposed an enhancement at sentencing based upon possession of a dangerous

weapon. See Sent. Tr. (DE 39) at 23. Therefore correction of the pre-sentence report at this juncture

is not warranted.

        In sum, although the court commends defendant for his post-judgment rehabilitation efforts,

the court lacks jurisdiction to grant relief from judgment on this basis.

        Accordingly, the instant motion is DISMISSED.

        SO ORDERED, this the 8th day of November, 2019.


                                                _____________________________
                                                LOUISE W. FLANAGAN
                                                United States District Judge




                                                    2
